COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00325-CV


WILLIAM BLACKWOOD                                                    APPELLANT

                                        V.

EDWIN BUNTON AND EVELYN                                              APPELLEES
BUNTON


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

     Appellees Edwin Bunton and Evelyn Bunton have filed an unopposed

motion to dismiss this appeal as moot. We grant the motion and dismiss the

appeal.

     The Buntons filed a forcible detainer action in justice court seeking to evict

Appellant William Blackwood from 12540 Rendon Road, Burleson, Tarrant

     1
      See Tex. R. App. P. 47.4.
County, Texas (the Property). The justice court dismissed the complaint for lack

of jurisdiction. The Buntons appealed the dismissal to the county court. After

conducting a trial de novo, the court awarded the Buntons possession of the

Property. This appeal followed.

      Before the Buntons filed their forcible detainer action, Blackwood filed a

trespass to try title action against the Buntons in district court seeking to

determine title to the Property. According to the Buntons’ unopposed motion to

dismiss, on December 7, 2012, the district court entered a final judgment

declaring the Buntons the legal owners and holders of title to the Property and

denying all of Blackwood’s claims and requests for relief.          According to the

Buntons’ motion to dismiss, the district court’s judgment has not been appealed.

      “[A] suit can become moot at any time, including on appeal, and . . . courts

have an obligation to take into account intervening events that may render a

lawsuit moot.” Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–67 (Tex.

2012). With exceptions not applicable to the instant proceeding, “a court cannot

decide a case that has become moot during the pendency of the litigation.” Id. at

162. A case is moot if there ceases to be “a justiciable controversy between the

parties—that is, if the issues presented are no longer ‘live,’ or if the parties lack a

legally cognizable interest in the outcome.” Id. If a proceeding becomes moot,

the court must dismiss the proceeding. Id.

      In his sole issue on appeal, Blackwood claims that neither the justice court

nor the county court had jurisdiction because it was not possible for the justice

                                          2
court or the county court to resolve the issue of right of possession without

resolving the dispute over the title to the Property, which was the subject of the

action pending in district court. See Tex. R. Civ. P. 746, 725–726 S.W.2d (Tex.

Cases) LXIX (1987, repealed 2013) (stating that in a forcible detainer action, the

only issue shall be the right to actual possession and the merits of the title shall

not be adjudicated); see also, e.g., Dormady v. Dinero Land & Cattle Co., 61
S.W.3d 555, 557 (Tex. App.—San Antonio 2001, pet. dism’d w.o.j.) (holding that

justice court does not have jurisdiction over forcible detainer action when title is

“so intertwined” with possession issue that “possession may not be adjudicated

without first determining title”).   Because the district court determined the

Buntons were the legal owners and holders of title to the Property, there is no live

case or controversy between the parties.

        We grant Appellees’ motion to dismiss, and we dismiss this appeal as

moot.



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: October 3, 2013




                                         3